Y&m A~IQNEY     GENERAL
                                  0~ TEXAS
                                         AUSTIN.T&KAB
PRXCXS     DANIEL                                                               FAOAN      DICWl‘SON
.wwo-0-L                                                                           .,---


                                 December     22,   1948

           Hon. M. B. Morgan, Commissioner
           Bureau of Labor Statistics
           Austin, Texas                Opinion             No.    V-752.
                                                Re:     The authority    of the
                                                        Chief Deputy Cosnmis-
                                                        sioner,   Bureau of La-
                                                        bor Statistics,    to ex-
                                                        ecute instruments    to
                                                        disburse   State funds
                                                        instead   of the Coamis-
                                                        sioner when the latter
                                                        :to;bsent    from the Cap-
                                                              .

           Dear Sir:

                         You request    our   opinion     on the    following
           question:

                          "In my absence from the Austin offices,
                    is it possible,    within the law, for w Chief
                    Deputy to sign his name in ny stead to in-
                    struments  calling    for disbursement of State
                    funds of this Department?"

                        Our statute      places:the      Bureau of Labor Sta-
           tistics    "under the charge and control            of the Comais-
           sioner   of Labor Statistics"          (Art.    5145) and provides
           thathis     "office     shall be in the Capitol         Building."
           Art. 5144. Article         6814, V.. C. S., provides         for "the
           Commissioner      of Labor~Statistk+s          . . . a chief    deputy
           p,nvidL~d)       . .~ a deputies. 'I' Article       4355, V. C. S.,
                      . "all     claims and accounts         against   the State
           shall   . . . provide      for the entering        thereon   . . . the
           . . . 1.     signature      of the'head      of the department or
           other Pierson, regponsible        ~for incurring      the expenditure."

                       In the Employment and Labor Agency Law (V. C.
           S ., Art. 5221a+,     Se,c. 1. (g) ') the term "deputy"  is
           defined   *Ias any person who is duly authorized     by the
           Commissioner    to act in that capacity."     Tex. Jur. in
Hon. M. B. Morgan,     page 2 (V-752)



the article entitled     “Public   Officers,”    34 Tex.      Jur.
605, par. 156, says:

            “The business    of a deputy is to per-
     form the duties      of his principal.       In the
     absence    of a statutory     provision    to the
     contrary,     he is generally     authorized    to do
     all such official      acts as may lawfully       be
     done by his principal,        except to appoint      a
     deputy . . . The duties        imposed by the stat-
     ute on an officer,      when performed,      are re-
     garded in law as performed         by him, whether
     actually     so performed   (by him) or by his
     authorized     deputy.    In other words, the of-
     ficial    acts of the deputy are the acts of
     the principal.”

           Waggoner    v. Urban,   177 S.W. 270,    273   ststes:

           “A public  official     is not authorized.
     to delegate   his official     duties to another,
     other than to a deputy.”

           26 C. J.    S. 978 defines    a deputy      as:’

            “One appointed      as the substitute        of
     another,    and empowered to act for him in his
     name or on his behalf;         one who is appointed,
     designated,      or deputed to act for another;
     one who by .appointment        exercises     an office
     in another’s      right;   one who occupies       in
     right   of snother;      and for whom his superior
     will   regularly     answer; a clerk or similar
     person with all the powers of the principal.
     The position      of a ‘deputy,’      as the word im-
     plies,    is that of a subordinate,          and he has
     power to do every act which his principal
     might do, but a deputy may not make a deputy.
     The term is used in composition            with the
     names of various       executive    officers    to de-
     note assistants       empowered to act in their
     names, as deputy collector,           deputy. marshal,
     deputy sheriff.”

            In Bigham v. State,.148   S. W. .(2d) 835, 840,
the Court of Criminal Appeals in holding      a deputy su-
pervisor   of the Railroad  Commission to .be an officer
indictable   as such for accepting   a bribe,  said:
                             ,
 Hon. M. B. Morgan,       page 3 (V-752)'



               -That one:.is  called  a de~puty, carries
        with it the fact that he is an alter          ego for
        his superior,    being charged with all the du-
        ties as well as the responsibilities          of.his
        superior,    and empowered to perform the acts'
        and 'discharge    the duties  of such'superior,
        and to that extent     becoming the .superior        ofi
        ficer   himself  in his superior's    absence.        If
        the superior    be denominated~an    officer,      then.
        the deputy would also be such an officer."

             In Udited States v. Roc,kefellex,         '221 Fed..
 462, it was held that where Congres.ahaving             ,euthor-~
 ized the appointment      of deputy clerks      to the district      ~'
 court wi,thout specifically      defining,    or preecrdbing
 their  duties,   it mustbe    assumed that it was intended-:,,
 that the word "deputy"      should have ah ordinary         and usu-
 al meaning, as a person to whomthe duties              of a.-'clerk  _'
 are deputed, and the deputy clerk,          in the event that
 the clerk   is incapacitated,     absent,or     disabled,    and
 cannot perform the du.ties which the law imposes on him,.
 may act, and therefore      it did not affect,      the valiaityy
 of an indictment,   that the names~ were placed in the jury
 box from which grand jurors,,were        drawn by'the.de~puty       ~~
 clerk and not by'the ~clerk.

              46 C. J. Title      "Officers"    p.   1063 states:
                 "When the law authorizes       an officer      to
        appoint a deputy without           any express    limita-
         tion upon.his     power, the duties       of the office
:. A>,  may    be  performed   ,by.either,    and  a deputy may
       ‘exercise.any      of' the duties pertaining         to the
         office,    as the necessity       or convenience     of
         the publio may demahdtheir           use, . . .*'

               A great variety      of duties are imposed upon
 the Commissioner        of the Bureau of Labor Statistics.          He
 supervises     atid enforces     the Boxing and Wrestling     Law,
 the Boiler     Inspection    Law,,~the Health,     Safety and Mor-
 als Law, the Child Labor Law, the Semi-Monthly              Pay Day
 Law, the Employment.,aca~ LaborAgency            Law, the Spider
 Law concerning       cotton bales,      the 9-54 Hour Law for Wom-
 en,  and    many  others.     To  assist   and help the Comia-
 sioner    in the performances of his duties         the statutes
 authorize     the appointment       of deputies.    "The business
 and object     of a deputy is to perform the duties          of,his
 principal."       Rose v. Newman, 26 Tex. 131, 135, 80 Am;
 Rep. 646.
Hon. b1. B. Morgan,     page 4 (V- 752)



            The statutes   do not set out the duties,        nor
do they place any limitation       upon the duties,    of either
the chief   deputy or deputies.       The Legislature    in .its
wisdom has seen fit     to authorize     the appointment    of a
chief  deputy and deputies. and does not specifically            de-
fine or describe    their  duties.     It must therefore     be
assumed that the Legislature       intended   that the word
“chief  deputy” and “deputy” should have their ordinary
and usual meaning..

            In view of the foregoing,        the Commissioner
may in his absence from the Capitol          designate    the chief
deputy to approve instruments       calling     for disburseirent
of State funds in that department and should you desire
to so designate     your chief   deputy,    then we suggest    ~that
you so notify    the Comptroller    of Public Accounts       and
the State Treasurer.      This,   in our opinion,      is ,not ab-
solutely  e,ssential,   but it would be advisable.



               The Commissioner    of the Bureau of Labor
      Statistics      may designate   his chief   deputy to
      execute     instruments   to disburse   State funds
      :;o;is     stead when he is absent from the Cap-
             .

                                         Yours   very   truly,

                                    ATTORNEYGENERALOF: TEXAS



                                    Bv
                                    -1



                                         David Wuhtch
DW:1h:wb: bh                                Assistant



                                    APPROVED: